Title: To George Washington from Brigadier General John Stark, 23 October 1778
From: Stark, John
To: Washington, George


          
            Dear Sir
            Albany, Oct. 23, 1778.
          
          I have just returned from Schoharie, and find that the enemy have been driven too far from the frontier for me to overtake them this season, as it is so far advanced. Too much honor can not be given to Colonel Butler and his brave officers and soldiers, for their spirited exertions in this expedition against the Indians. They have put it entirely out of the power of the enemy to do our frontier any serious injury for the remainder of the campaign. I beg of your excellency that they may be relieved, as soon as the nature of the service will admit, as both officers and men are much fatigued.
          
          
          
          I must beg also that clothing may be sent them, for want of which they are neither fit for duty where they are, nor in a condition to be removed. It grieves me to the soul to see such brave troops in so miserable a condition. I am, sir, &c.,
          
            JOHN STARK.
          
        